DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 19 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 5, reference characters Lo1, Lo2, Lo3, 320A and 320B are not in the specification.  From Figure 6, reference characters Lo4, Lo5, Lo6 and 320C are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In P[0094] line 2, the acronym/abbreviation "KPI" is recited without the complete wording or meaning.  The full wording of the acronym/abbreviation is needed to clearly identify the proper meaning.  Additionally, if the “I” in KPI stands for “indicator” or “information”, then the recited language after “KPI” should be amended.
Appropriate correction is required.
The use of the term BLUETOOTH P[0060], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 thru 7, 9 thru 12 and 15 thru 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a network shadow region” in lines 4 and 5, while claim 1 also recites “a network shadow region” in line 8.  It is unclear if this is a new network shadow region, or the same network shadow region.  The examiner assumes it is the same network shadow region for continued examination.
The term “difficult” in claims 3 and 15 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed determined network shadow region being difficult to avoid is unclear because "difficult" may mean impossible to avoid, or avoiding would add additional time and/or distance to the route, or may mean unconventional maneuvers of the mobile robot are required.  The additional time/distance is not defined (amount, percentage, etc.), and there are no maneuvers defined for the robot.
Claim 4 recites “a network performance level” in lines 3 and 4, while claim 2 also recites “a network performance level” in line 2.  It is unclear if this is a new network performance level, or the same network performance level.  The examiner assumes it is the same network performance level for continued examination.
Claim 9 recites “a network performance level” in lines 3 and 4, while claim 8 also recites “a network performance level” in line 5.  It is unclear if this is a new network performance level, or the same network performance level.  The examiner assumes it is the same network performance level for continued examination.
Claim 9 recites “the electronic devices” in line 5.  It is unclear if this is referring to the “one or more electronic devices” in line 4, or “The electronic device” in line 1.  The examiner assumes it should be “the one or more electronic devices” for continued examination.
Claim 16 recites “a network performance level” in lines 2 and 3, while claim 14 also recites “a network performance level” in lines 2 and 3.  It is unclear if this is a new network performance level, or the same network performance level.  The examiner assumes it is the same network performance level for continued examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al Patent Application Publication Number 2016/0316321 A1 in view of Shaffer et al Patent Application Publication Number 2009/0005097 A1.
Regarding claim 1 Lin et al teach the claimed mobile robot, “The movable electronic device 100 is, for example, an unmanned automatic guided vehicle, an autopilot vehicle and an automatic robot” (P[0020] and Figures 1 and 5), comprising:
the claimed driver, the movable electronic device 100 may be an unmanned automatic guided vehicle or an automatic robot P[0020] and the movable electronic device 100 moves around within a region P[0022], Lin et al do not explicitly recite that the movable electronic device has the claimed driver, but a person of ordinary skill in the art would understand that a vehicle or robot that moves automatically would include something to move the device such as the claimed driver, a motor for propelling a robot is common and well known in the art;
the claimed wireless transceiver to receive location information of the mobile robot over time, “The wireless signal receiving unit 130 receives a wireless signal emitted by at least one signal emitting source, and the wireless signal receiving unit 130 includes an antenna or other elements capable of receiving the wireless signal.” (P[0022] and Figures 1 and 5), “when the movable electronic device 100 enters the first sub-region among the sub-regions, the first positioning module 110_2 uses the wireless signal receiving module 130 to receive the wireless signal (e.g., a beacon, but the present disclosure is not limited thereto) emitted by the signal emitting source. Specifically, according to signal measurement parameters such as a signal strength or a signal arrived time of the wireless beacon received by the wireless signal receiving unit 130, the first positioning module 110_2 may calculate a distance or a relative orientation from the movable electronic device 100 to each signal emitting source. In this way, according to the distance or the relative orientation from the movable electronic device 100 to each signal emitting source, the first positioning module 110_2 may position for a coordinate (i.e., the first location information associated with the first sub-region) of the movable electronic device 100 within the region.” P[0027], and “the processing unit 120 may use the positioning device 140 and the second positioning module 110_5 stored by the storage unit 110 for positioning in order to obtain the second location information, and the data fusion and estimating module 110_6 may integrate the first location information and the second location information obtained respectively by the two different positioning methods so as to estimate the estimated location of the movable electronic device 100” P[0044];
the claimed processor to set a route to a destination based on the location information of the mobile robot, processing unit 120 (Figures 1 and 5), “the movable electronic device 100 may plan the moving path of the movable electronic device 100 through the path planning module 110_4 according to the reliability of each of the sub-regions within the region” P[0042], and “the reliability generating and recording module 110_3 performs a statistical computation on the first positioning locations so as to calculate a variation of the first location information associated with the first sub-region” P[0032];
the claimed processor, processing unit 120 (Figures 1 and 5), is configured to:
the claimed determine a network shadow region on the route based on time and location, “the movable electronic device 100 may detect the wireless signals with different signal strengths based on different time points and locations” P[0037], and “when the movable electronic device 100 enters a signal reception dead zone, the wireless signal strengths detected by the movable electronic device 100 become extremely weak, and it is also possible that the wireless signals cannot be detected at all. In this case, the accuracy and the stability of the first location information calculated by the first positioning module 110_2 using the wireless signals may provide a poor performance. Accordingly, in the present embodiment, the reliability generating and recording module 110_3 sets the reliability for each of the sub-regions respectively according to the wireless signal strengths of the wireless signals received by the movable electronic device 100 within each of the sub-regions. Similarly, the reliability generating and recording module 110_3 also records the reliability associated with the first sub-region.” P[0039], the signal reception dead zone equates to the claimed network shadow region; and
the claimed control the mobile robot to move along the route, the automatic robot P[0020] is in a moving state P[0031] and selects a region to avoid that has poor reliability and finishes the movement of the movable electronic device (automatic robot) for the moving path P[0042].
	Lin et al do not teach the claimed network shadow region is based on a pre-trained network performance estimation model, the claimed update the route to avoid the determined network shadow region, and the claimed route that it is moved along is an updated route.  
Shaffer et al teach the claimed network shadow region is based on a pre-trained network performance estimation model, “FIG. 4 is a flowchart illustrating a method for identifying wireless signal quality of a region, in accordance with a particular embodiment. The method begins at step 300 where signal quality information is received. Signal quality information may be received by an interface from a plurality of mobile endpoints in a particular area. The signal quality information may be based on any particular characteristic(s), such as packet loss, dropped calls, jitter buffer quality or any other measure.” (P[0053] and Figure 4);
the claimed update the route to avoid the determined network shadow region, “The method begins at step 400 where destination information comprising a desired destination is received. The destination may be received, for example, from a mobile endpoint (e.g., after a user inputs the destination in the mobile endpoint). At step 402 regional signal quality information is received. This information identifies signal qualities for various regions in an area and may be received from any particular component, such as a mapping server.” (P[0055] and Figure 5), “At step 404, a first route to the desired destination is determined based on the regional signal quality information. The route may be determined, for example, by attempting to reduce time or distance spent in a region of poor signal quality as identified by the regional signal quality information.” P[0056], and “Routing server 210 may communicate with a mapping server such as mapping server 110 to receive and store information about regions identified by the mapping server and region signal quality. In particular embodiments, routing server 210 may use this information to determine, calculate and/or update routes transmitted to mobile endpoint 202. In this example, routing server 210 may use this information to formulate a route from location 215 to destination 220. Thus, since this information would indicate that highway 260 passes through region 234 (a region of low signal quality), routing server may calculate a route from location 215 to destination 220 that avoids the portion of highway 260 passing through region 234. Such a route may be the route identified by arrows 250. As evident, this route travels only through region 230 which is a region of high or acceptable signal quality.” (P[0045] and Figure 3); and
the claimed move along the updated route, “At step 406, the first route is communicated to a mobile endpoint where it may be presented to a user.” (P[0056] and Figure 5), “Routing server 210 may use information identifying areas of differing signal quality to determine, calculate or update routes in any suitable manner. For example, depending on a user or administrator's instructions, routing server may calculate routes passing only through regions of particular signal qualities (e.g., such as acceptable or good signal quality).” (P[0046] and Figure 3), and “routing server 210 may update or change routes based on updated information from mapping server 110. For example, a network problem may occur creating a poor signal quality region while a mobile endpoint is traveling along a route provided by routing server 210 and, as a result, routing server 210 may change or update the previously provided route to avoid the region of poor signal quality.” P[0047].
The process of updating the routing based on the better signal quality of Shaffer et al would be combined with Lin et al by using the method to route the movable electronic device.  Instead of needing to measure the signal strength when entering a region (Lin et al), the signal quality information is received from an server and the best routing is determined and/or adjusted.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the movement of an automatic robot in a region based on signal strength of Lin et al with the avoiding and re-routing to avoid areas with low quality signals of Shaffer et al in order to reduce and minimize the chances of experiencing problems communicating with other components (Shaffer et al P[0045], P[0046]).
Regarding claim 2 Lin et al do not explicitly teach the claimed estimate a network performance level over time at every predetermined point on the set route using the network performance level, and the claimed determine the shadow network region on the route based on the estimated network performance level.  Lin et al do teach determining a network shadow region on the route based on time and location (see above rejection of claim 1).  Shaffer et al teach determining the network shadow region using estimating of a network performance level by time and location at every predetermined point on the set route using the network performance estimation model, “utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036], “Mapping server 110, through for example processor 114, may update and change the created map based on continuing signal quality and location notifications received from mobile endpoints.” P[0031], and ““based on this information mapping server 110 can create a map identifying the regions by boundaries as illustrated in FIG. 2. In this example, boundaries 121, 123, 125, 127 and 129 may identify locations where quality thresholds changed from one spot to another (thus forming regions 120, 122, 124, 126, 128 and 130 of varying signal quality).” (P[0031] and Figure 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the movement of an automatic robot in a region based on signal strength of Lin et al with the creating a signal quality map of Shaffer et al in order to reduce and minimize the chances of experiencing problems communicating with other components (Shaffer et al P[0045], P[0046]).
Regarding claim 3 Lin et al do not explicitly teach the claimed store information in the memory when it is difficult to avoid the determined network shadow region to pass through the network shadow region before the mobile robot enters the network shadow region.  
Shaffer et al teach, “in operation, a user of mobile endpoint 202 may desire to travel from location 215 to location 220. Processor 214 of routing server 210 may have calculated an optimal route from location 215 to location or destination 220 using information stored in memory 212, such as roadway, traffic and/or any other information that may be suitably used to calculate an optimal route. An example of such a route is identified by arrows 240. Arrows 240 demonstrate a route from locations 215 to destination 220 that includes highway 260 for a majority of the route. Highway 260 may be used for the route for any number of reasons, such as the use of this highway provides the shortest by time and/or the shortest by distance route between location 215 and destination 220. Memory 212 may store information such as road travel times and distances so that processor 214 may calculate routes based on this information. The calculated route may be communicated from routing server 210 to mobile endpoint 202 through interface 216 of routing server 210 and one or more communication networks.” (P[0044] and Figure 3), and “As evident, the route identified by arrows 240 travels through regions 230 and 234. For purposes of this example, assume that region 230 has a high or acceptable signal quality and that region 234 has a low signal quality (as identified by a mapping server using other methods discussed herein). Thus, when positioned in or traveling through region 234, mobile endpoint 202 may suffer from bad quality on calls (e.g., dropped calls, poor voice quality or other issues as a result of low signal quality). Routing server 210 may communicate with a mapping server such as mapping server 110 to receive and store information about regions identified by the mapping server and region signal quality.” P[0045].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the movement of an automatic robot in a region based on signal strength of Lin et al with the signal quality routing of Shaffer et al in order to reduce and minimize the chances of experiencing problems communicating with other components (Shaffer et al P[0045], P[0046]).
Regarding claim 4 Lin et al do not teach the claimed network performance estimation model is a pre-trained learning model to estimate the network performance level using time information, location information of other electronic devices, and network performance information based on locations of the other electronic devices as input.
Shaffer et al teach, “Mapping server 110 receives the notifications from endpoints 102 and from other endpoints communicating notifications in a similar manner across the particular locality. Mapping server stores in memory module 112 the information from each endpoint along with the identification of the endpoint from which the information was received. Based on this information, mapping server 110 can identify particular regions of good, medium and bad signal quality (or any other relative identifiers of signal quality).” P[0031], “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102” P[0034], “utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036], “FIG. 4 is a flowchart illustrating a method for identifying wireless signal quality of a region, in accordance with a particular embodiment. The method begins at step 300 where signal quality information is received. Signal quality information may be received by an interface from a plurality of mobile endpoints in a particular area. The signal quality information may be based on any particular characteristic(s), such as packet loss, dropped calls, jitter buffer quality or any other measure. At step 302 location information is received. The location information may identify locations of the endpoints from which the signal quality information is received. The locations may be identified using any suitable method, such as triangulation or GPS technology.” (P[0053] and Figure 4), and “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints. At step 306, a second region of the area is identified having a different signal quality, such as a higher signal quality, than that of the first region. Based on the identification of the first and second regions (and, for example, additional regions) and their signal qualities, a map is created at step 308. The map may be used for any number of reasons, such as an administrator identifying cold spots in a network or a routing device calculating directions for a traveling user that avoid regions of poor signal quality.” P[0054].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the movement of an automatic robot in a region based on signal strength of Lin et al with the signal quality mapping of Shaffer et al in order to reduce and minimize the chances of experiencing problems communicating with other components (Shaffer et al P[0045], P[0046]).
Regarding claim 5 Lin et al do not teach the claimed inputted network performance information includes network quality indicator information.  Shaffer et al  teach, “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints.” (P[0054] and Figure 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the movement of an automatic robot in a region based on signal strength of Lin et al with the signal quality mapping of Shaffer et al in order to reduce and minimize the chances of experiencing problems communicating with other components (Shaffer et al P[0045], P[0046]).
Claims 13 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al Patent Application Publication Number 2009/0005097 A1 in view of Lin et al Patent Application Publication Number 2016/0316321 A1.
Regarding claim 13 Shaffer et al teach the claimed method of operating a [device], a method for identifying wireless signal quality of a region (Figure 4), and a method for using signal quality information (Figure 5), comprising:
the claimed setting a route to a destination based on location information of the [device], “A particular destination may be input and/or selected by the user at a mobile endpoint 40 through a user interface, such as a keypad.” P[0023], “Processor 214 of routing server 210 may have calculated an optimal route from location 215 to location or destination 220 using information stored in memory 212, such as roadway, traffic and/or any other information that may be suitably used to calculate an optimal route.” (P[0044] and Figure 3), and “The method begins at step 400 where destination information comprising a desired destination is received.” (P[0055] and Figure 5);
the claimed determining a network shadow region on the route based on a pre-trained network performance estimation model based on time and location, “automatically identifying wireless signal quality of a region includes receiving signal quality information associated with wireless signals received by each of a plurality of mobile endpoints and receiving location information identifying locations of each of the plurality of mobile endpoints” (abstract), “Mapping server 50 receives signal quality and location information and identifies areas of various signal qualities based on the received information.” P[0024], “FIG. 2 illustrates a communication system 100 for identifying wireless signal quality of a region” P[0026], “based on this information mapping server 110 can create a map identifying the regions by boundaries as illustrated in FIG. 2. In this example, boundaries 121, 123, 125, 127 and 129 may identify locations where quality thresholds changed from one spot to another (thus forming regions 120, 122, 124, 126, 128 and 130 of varying signal quality).” P[0031], “in operation, a user of mobile endpoint 202 may desire to travel from location 215 to location 220. Processor 214 of routing server 210 may have calculated an optimal route from location 215 to location or destination 220 using information stored in memory 212, such as roadway, traffic and/or any other information that may be suitably used to calculate an optimal route.” (P[0044] and Figure 3), and “At step 402 regional signal quality information is received. This information identifies signal qualities for various regions in an area and may be received from any particular component, such as a mapping server.” (P[0055] and Figure 5);
the claimed updating the route to avoid the determined network shadow region, “Routing server 210 may communicate with a mapping server such as mapping server 110 to receive and store information about regions identified by the mapping server and region signal quality. In particular embodiments, routing server 210 may use this information to determine, calculate and/or update routes transmitted to mobile endpoint 202. In this example, routing server 210 may use this information to formulate a route from location 215 to destination 220. Thus, since this information would indicate that highway 260 passes through region 234 (a region of low signal quality), routing server may calculate a route from location 215 to destination 220 that avoids the portion of highway 260 passing through region 234. Such a route may be the route identified by arrows 250.” (P[0045] and Figure 3), and “At step 404, a first route to the desired destination is determined based on the regional signal quality information. The route may be determined, for example, by attempting to reduce time or distance spent in a region of poor signal quality as identified by the regional signal quality information.” (P[0056] and Figure 5); and 
the claimed moving along the updated route, a user of a mobile endpoint 102 moves through area 105 (P[0030] and Figure 2).
Shaffer et al to not teach the claimed mobile robot.  A mobile robot, such as an automatic vehicle, could be used in the system of Shaffer et al to maintain signal quality for an occupant of the vehicle.  It this case, the claimed mobile robot would be used as the mobile endpoint of Shaffer et al.  Lin et al teach the claimed mobile robot, “The movable electronic device 100 is, for example, an unmanned automatic guided vehicle, an autopilot vehicle and an automatic robot” (P[0020] and Figures 1 and 5), and the automatic robot is in a moving state P[0031] and selects a region to avoid that has poor reliability and finishes the movement of the movable electronic device (automatic robot) for the moving path P[0042].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method for automatically identifying wireless signal quality of a region of Shaffer et al with the automatic robot of Lin et al in order to improve a performance efficiency and finish rate of the automatic robot (Lin et al P[0042]).
Regarding claim 14 Shaffer et al teach the claimed determining the network shadow region includes estimating a network performance level by time and location at every predetermined point on the set route using the network performance estimation model, “utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036], “Mapping server 110, through for example processor 114, may update and change the created map based on continuing signal quality and location notifications received from mobile endpoints.” P[0031], and ““based on this information mapping server 110 can create a map identifying the regions by boundaries as illustrated in FIG. 2. In this example, boundaries 121, 123, 125, 127 and 129 may identify locations where quality thresholds changed from one spot to another (thus forming regions 120, 122, 124, 126, 128 and 130 of varying signal quality).” (P[0031] and Figure 2).
Regarding claim 15 Shaffer et al teach the claimed pre-obtaining information for the [device] to pass through the determined network shadow region before entering the network shadow region when it is difficult to avoid the network shadow region, “in operation, a user of mobile endpoint 202 may desire to travel from location 215 to location 220. Processor 214 of routing server 210 may have calculated an optimal route from location 215 to location or destination 220 using information stored in memory 212, such as roadway, traffic and/or any other information that may be suitably used to calculate an optimal route. An example of such a route is identified by arrows 240. Arrows 240 demonstrate a route from locations 215 to destination 220 that includes highway 260 for a majority of the route. Highway 260 may be used for the route for any number of reasons, such as the use of this highway provides the shortest by time and/or the shortest by distance route between location 215 and destination 220. Memory 212 may store information such as road travel times and distances so that processor 214 may calculate routes based on this information. The calculated route may be communicated from routing server 210 to mobile endpoint 202 through interface 216 of routing server 210 and one or more communication networks.” (P[0044] and Figure 3), and “As evident, the route identified by arrows 240 travels through regions 230 and 234. For purposes of this example, assume that region 230 has a high or acceptable signal quality and that region 234 has a low signal quality (as identified by a mapping server using other methods discussed herein). Thus, when positioned in or traveling through region 234, mobile endpoint 202 may suffer from bad quality on calls (e.g., dropped calls, poor voice quality or other issues as a result of low signal quality). Routing server 210 may communicate with a mapping server such as mapping server 110 to receive and store information about regions identified by the mapping server and region signal quality.” P[0045].
Shaffer et al to not teach the claimed mobile robot.  A mobile robot, such as an automatic vehicle, could be used in the system of Shaffer et al to maintain signal quality for an occupant of the vehicle.  It this case, the claimed mobile robot would be used as the mobile endpoint of Shaffer et al.  Lin et al teach the claimed mobile robot, “The movable electronic device 100 is, for example, an unmanned automatic guided vehicle, an autopilot vehicle and an automatic robot” (P[0020] and Figures 1 and 5), and the automatic robot is in a moving state P[0031] and selects a region to avoid that has poor reliability and finishes the movement of the movable electronic device (automatic robot) for the moving path P[0042].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the method for automatically identifying wireless signal quality of a region of Shaffer et al with the automatic robot of Lin et al in order to improve a performance efficiency and finish rate of the automatic robot (Lin et al P[0042]).
Regarding claim 16 Shaffer et al teach the claimed network performance estimation model is a pre-trained learning model to estimate the network performance level using time information, location information of other electronic devices, and network performance information based on locations of the other electronic devices as input, “Mapping server 110 receives the notifications from endpoints 102 and from other endpoints communicating notifications in a similar manner across the particular locality. Mapping server stores in memory module 112 the information from each endpoint along with the identification of the endpoint from which the information was received. Based on this information, mapping server 110 can identify particular regions of good, medium and bad signal quality (or any other relative identifiers of signal quality).” P[0031], “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102” P[0034], “utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036], “FIG. 4 is a flowchart illustrating a method for identifying wireless signal quality of a region, in accordance with a particular embodiment. The method begins at step 300 where signal quality information is received. Signal quality information may be received by an interface from a plurality of mobile endpoints in a particular area. The signal quality information may be based on any particular characteristic(s), such as packet loss, dropped calls, jitter buffer quality or any other measure. At step 302 location information is received. The location information may identify locations of the endpoints from which the signal quality information is received. The locations may be identified using any suitable method, such as triangulation or GPS technology.” (P[0053] and Figure 4), and “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints. At step 306, a second region of the area is identified having a different signal quality, such as a higher signal quality, than that of the first region. Based on the identification of the first and second regions (and, for example, additional regions) and their signal qualities, a map is created at step 308. The map may be used for any number of reasons, such as an administrator identifying cold spots in a network or a routing device calculating directions for a traveling user that avoid regions of poor signal quality.” P[0054].
Regarding claim 17 Shaffer et al teach the claimed inputted network performance information includes network quality indicator information, “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints.” (P[0054] and Figure 4).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 thru 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shaffer et al Patent Application Publication Number 2009/0005097 A1.
Regarding claim 8 Shaffer et al disclose the claimed electronic device, a mobile endpoint 40 (Figure 1), “Mobile endpoints 40 may comprise mobile phones, cellular phones, IP phones, personal digital assistants (PDAs), personal computers (PCs) or any other communication hardware, software and/or encoded logic that supports the communication of audio, video or other data, using packets of media (or frames) or otherwise.” P[0021], and “Mobile endpoint 202 may be similar to mobile endpoints 40” (P[0040] and Figure 3), comprising:
the claimed wireless transceiver to receive location information over time, “Communication network 30 comprises a global positioning satellite (GPS) network through which mobile endpoints 40 may communicate in order to determine their locations. Communicate network 30 may include hardware and software, including appropriate controlling logic, capable of providing position information related to the location of a mobile endpoints 40.” (P[0018] and Figure 1), and “particular embodiments utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036]; and
the claimed processor to operate one or more application, “mobile endpoints 40 include an interface 42, a processor 44 and memory module 46” P[0021], and “Processor 44 may be a microprocessor, controller, or any other suitable computing device, resource, or combination of hardware, software and/or encoded logic operable to perform functionality associated with mobile endpoints 40. Processor 44, either alone or in conjunction with other endpoint components, provides mobile endpoint functionality discussed herein such as call capability and navigation capability.” P[0022], the processor configured to:
the claimed estimate a network performance level corresponding to a location of the electronic device based on a pre-trained network performance estimation model, “automatically identifying wireless signal quality of a region includes receiving signal quality information associated with wireless signals received by each of a plurality of mobile endpoints and receiving location information identifying locations of each of the plurality of mobile endpoints” (abstract), “Mapping server 50 receives signal quality and location information and identifies areas of various signal qualities based on the received information.” P[0024], “FIG. 2 illustrates a communication system 100 for identifying wireless signal quality of a region” P[0026], “based on this information mapping server 110 can create a map identifying the regions by boundaries as illustrated in FIG. 2. In this example, boundaries 121, 123, 125, 127 and 129 may identify locations where quality thresholds changed from one spot to another (thus forming regions 120, 122, 124, 126, 128 and 130 of varying signal quality).” P[0031], and “in operation, a user of mobile endpoint 202 may desire to travel from location 215 to location 220. Processor 214 of routing server 210 may have calculated an optimal route from location 215 to location or destination 220 using information stored in memory 212, such as roadway, traffic and/or any other information that may be suitably used to calculate an optimal route.” (P[0044] and Figure 3); and 
the claimed based on the estimated network performance level determine a point of time for receiving or transmitting data associated with the applications depending on movement direction, “As evident, the route identified by arrows 240 travels through regions 230 and 234. For purposes of this example, assume that region 230 has a high or acceptable signal quality and that region 234 has a low signal quality (as identified by a mapping server using other methods discussed herein). Thus, when positioned in or traveling through region 234, mobile endpoint 202 may suffer from bad quality on calls (e.g., dropped calls, poor voice quality or other issues as a result of low signal quality). Routing server 210 may communicate with a mapping server such as mapping server 110 to receive and store information about regions identified by the mapping server and region signal quality. In particular embodiments, routing server 210 may use this information to determine, calculate and/or update routes transmitted to mobile endpoint 202. In this example, routing server 210 may use this information to formulate a route from location 215 to destination 220. Thus, since this information would indicate that highway 260 passes through region 234 (a region of low signal quality), routing server may calculate a route from location 215 to destination 220 that avoids the portion of highway 260 passing through region 234. Such a route may be the route identified by arrows 250. As evident, this route travels only through region 230 which is a region of high or acceptable signal quality. If mobile endpoint 202 travels along this route from location 215 to destination 220, it has a reduced chance of experiencing problems communicating with other components than if it traveled on a route that passed through region 234.” (P[0045] and Figure 3).
Regarding claim 9 Shaffer et al disclose the claimed network performance estimation model is a pre-trained learning model to estimate the network performance level using time information, location information of other electronic devices, and network performance information based on locations of the other electronic devices as input, “Mapping server 110 receives the notifications from endpoints 102 and from other endpoints communicating notifications in a similar manner across the particular locality. Mapping server stores in memory module 112 the information from each endpoint along with the identification of the endpoint from which the information was received. Based on this information, mapping server 110 can identify particular regions of good, medium and bad signal quality (or any other relative identifiers of signal quality).” P[0031], “mapping server 110 may receive differing signal quality levels or other differing measurements for a particular location from different mobile endpoints 102” P[0034], “utilize GPS or other location information and voice quality, signal quality or other quality information to create and continuously update a wireless signal integrity map” P[0036], “FIG. 4 is a flowchart illustrating a method for identifying wireless signal quality of a region, in accordance with a particular embodiment. The method begins at step 300 where signal quality information is received. Signal quality information may be received by an interface from a plurality of mobile endpoints in a particular area. The signal quality information may be based on any particular characteristic(s), such as packet loss, dropped calls, jitter buffer quality or any other measure. At step 302 location information is received. The location information may identify locations of the endpoints from which the signal quality information is received. The locations may be identified using any suitable method, such as triangulation or GPS technology.” (P[0053] and Figure 4), and “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints. At step 306, a second region of the area is identified having a different signal quality, such as a higher signal quality, than that of the first region. Based on the identification of the first and second regions (and, for example, additional regions) and their signal qualities, a map is created at step 308. The map may be used for any number of reasons, such as an administrator identifying cold spots in a network or a routing device calculating directions for a traveling user that avoid regions of poor signal quality.” P[0054].
Regarding claim 10 Shaffer et al disclose the claimed inputted network performance information includes network quality indicator information, “At step 304, a first region of an area is identified having a first signal quality. Such identification is made based on the received signal quality and location information. For example, the signal quality and location information may include an identification of various signal qualities at various locations. Based on this, a processor may identify an area having a particular signal quality, such as a low signal quality which results in greater chance of problems on calls involving mobile endpoints.” (P[0054] and Figure 4).
Allowable Subject Matter
Claims 6, 7, 11, 12, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662